Citation Nr: 0335640	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an effective date earlier than April 27, 2000, 
for the granting of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1955 to August 
1958 and from October 1986 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO, which granted a total rating based upon 
individual employability and assigned an effective date of 
April 27, 2000.  


FINDING OF FACT

A claim for unemployability, either formal or informal, was 
not received until April 27, 2000. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 27, 
2000, for the grant of a total rating based upon individual 
unemployability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 2001 rating 
determination and the March 2002 SOC informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Furthermore, in an April 2001 letter, the RO informed 
the veteran of the VCAA.  It specifically notified the 
veteran of VA's duty to notify him about his claim, VA's duty 
to assist him in obtaining evidence, what the evidence had to 
show to establish entitlement, what information or evidence 
was needed from the veteran, what the veteran could do to 
help with his claim, where and when to send information or 
evidence, what had been done with his claim, and where to 
contact to VA if he had any questions or needed assistance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 (West 
2002) and 38 C.F.R. § 3.400 (2003).  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 (2003) clarify 
that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (2003).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single 
accident or disabilities affecting a single body system will 
be considered as one disability for the above purposes of one 
60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a) (2003).

A review of the record demonstrates that the veteran 
requested compensation for disabilities in November 1996.  On 
his November 1996 application for compensation and pension, 
the veteran crossed off the section to be filled out if he 
were claiming to be totally disabled.  

In an October 1997 rating determination, the RO granted 
service connection for left shoulder impingement with 
degenerative joint disease, assigning a 20 percent disability 
evaluation; degenerative joint disease of the left hip, 
assigning a 10 percent disability evaluation; degenerative 
joint disease of the right hip, assigning a 10 percent 
disability evaluation; degenerative disc disease of the 
cervical spine, assigning a 10 percent disability evaluation; 
degenerative joint disease of the left ankle, assigning a 
noncompensable disability evaluation; degenerative joint 
disease of the right knee, assigning a noncompensable 
disability evaluation; and degenerative joint disease of the 
left knee, assigning a noncompensable evaluation.  The 
effective date for each of these disorders was October 1, 
1996.  The combined disability evaluation was 40 percent.  

In an October 1998 rating determination, the RO amended the 
veteran's disability evaluation for his right knee from 
noncompensable to 10 percent disabling, assigning an 
effective date of October 1, 1996.  

In December 1999, the RO granted service connection for 
lumbar spine degenerative osteoarthritis and assigned a 10 
percent disability evaluation, with an effective date of 
October 1, 1996.  The combined disability evaluation was 60 
percent.  

In a statement of support of claim received on April 27, 
2000, the veteran indicated that he desired to file for 
increases for his left knee, hips, and low back as his 
conditions had become worse and as he could not walk further 
than 150-200 feet without stopping and sitting for awhile 
until the pain eased. 

On May 9, 2000, an application for increased compensation 
based on unemployability was received.  Along with the 
application, the veteran forwarded information relating to 
each of his service-connected disabilities. 

The veteran also submitted a wage statement from his employer 
indicating that he worked as a school bus driver and that the 
veteran's number of hours worked varied daily and weekly.  
The veteran was noted to be working on an "as needed" basis 
and to be on call.  It was also reported that the veteran had 
last worked on May 3, 2000.  His employer further indicated 
that the veteran had earned $7,632 in the last twelve months.  

At the time of a November 2000 VA examination, the veteran 
again reported that he was a substitute bus driver.  

In a January 2001 rating determination, the RO granted 
entitlement to individual unemployability, and assigned an 
effective date of April 27, 2000.  The RO also increased the 
veteran's disability evaluation for his cervical spine 
degenerative arthritis with disc disease from 10 to 20 
percent; his left spine traumatic arthritis from 10 to 20 
percent; and his left knee degenerative arthritis from 
noncompensable to 10 percent.  The increased evaluations were 
assigned effective dates of April 27, 2000.  

In April 2001, the veteran filed a notice of disagreement 
with the effective date of the total rating for compensation 
on the basis of individual unemployability.  

In September 2001, a statement was received as to what the 
veteran earned in the years between 1996 and 2001.  The 
veteran earned $1,053.23 in 1996.  He earned $6,598 in 1997.  
In 1998, the veteran earned $5,882.  In 1999, the veteran 
earned $7,217.  In 2000, the veteran earned $7,304, and in 
2001, he earned $472.  

The criteria for an effective date of April 27, 2000, for the 
grant of a total disability evaluation based upon individual 
unemployability have not been met.  

The veteran and the representative assert that they should 
have been informed of the right to claim individual 
unemployability benefits and that the veteran has been 
unemployable since the original claim.

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The Federal Circuit has established that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the VA must consider 
total disability based upon individual unemployability.  
Roberson v. Principi, 251 F. 3d 1378 (2001).  In essence, 
Roberson establishes when a claim for individual 
unemployability must be recognized or inferred.

An earlier effective date not warranted as a claim for 
unemployability was not set forth, nor could it be inferred, 
prior to that time.  On his November 1996 application for 
compensation, the veteran crossed off the section to be 
filled out if he were claiming that he was totally disabled.  

At the time of VA examinations performed in conjunction with 
the veteran's requests for service connection, there was no 
notation made that the veteran was unemployed as a result of 
his disabilities.  

In his November 1997 notice of disagreement relating to the 
noncompensable disability evaluation that had been assigned 
for his left knee, the veteran made no reference to being 
unemployed as a result of his service-connected disabilities.  
Moreover, in his October 1998 statement in support of claim, 
wherein the veteran agreed with the 10 percent disability 
evaluation that had been assigned for his left knee, he again 
made no reference to being unemployed as a result of his 
service-connected disabilities.  

The veteran also made no reference to unemployability in his 
October 1999 notice of disagreement concerning the denial of 
service connection for lumbar spine arthritis.  The Board has 
carefully reviewed the veteran's examination and treatment 
reports, but nothing in the documents place VA on notice that 
the veteran was unemployable or that there was an intent to 
seek a total rating for compensation on the basis of 
individual unemployability.  Evidence of unumployability was 
not submitted.  Roberson.

There record does not contain any claim, formal or informal, 
for individual unemployability prior to April 27, 2000.  

The Board notes that the income statements from 1996 to 2001 
reveal that the veteran's earnings would have constituted 
marginal employment.  However, this statement was not 
received until September 2001.  Even if we assume that the 
marginal employment was associated with service-connected 
disability, such would tend to establish that he was 
unemployable more than one year prior to the date of the 
claim.  As such the evidence may not serve to establish an 
earlier effective date.  38 U.S.C.A. § 5110.  The law is 
clear that an effective date may predate a claim by up to one 
year if application is received within one year from such 
date.  Clearly, the date of receipt is an element to be 
considered.

As no claim, formal, implied, inferred or informal, for 
individual unemployability was received prior to April 27, 
2000, (and there has been an assertion that he has been 
unemployable more than one year prior to the claim) the Board 
is prohibited from assigning an effective date earlier than 
April 27, 2000.

In regard to the allegation that the veteran was not informed 
that he could have applied for the benefit.  The assertion 
does not provide a basis for an earlier effective date.  The 
statutes clearly establish that an application must be filed.  
See Wells v. Principi, 3 Vet.App. 307 (1992); Crawford v. 
Brown, 5 Vet. App. 33 (1993).


ORDER

An effective date earlier than April 27, 2000, for a total 
rating based on individual unemployability is denied.  




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



